
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.12

SKYWEST, INC.

2002 DEFERRED COMPENSATION PLAN

AS AMENDED AND RESTATED
EFFECTIVE JANUARY 1, 2008

--------------------------------------------------------------------------------



Restatement of the SkyWest, Inc. 2002 Deferred Compensation Plan

ARTICLE I

     

Restatement, Application and Purpose

  1

ARTICLE II

     

Definitions

  1

ARTICLE III

     

Eligibility and Participation

  7

ARTICLE IV

     

Deferrals

  7

ARTICLE V

     

Company Contributions

  9

ARTICLE VI

     

Benefits, Generally

  9

ARTICLE VII

     

Modifications to Payment Schedules

  12

ARTICLE VIII

     

Valuation of Account Balances; Investments

  13

ARTICLE IX

     

Administration

  14

ARTICLE X

     

Amendment and Termination

  15

ARTICLE XI

     

Informal Funding

  15

ARTICLE XII

     

Claims

  16

ARTICLE XIII

     

General Provisions

  17

--------------------------------------------------------------------------------



ARTICLE I

Restatement, Application and Purpose

        1.1    Restatement.    SkyWest, Inc. (the "Company") hereby amends and
restates the SkyWest, Inc. 2002 Deferred Compensation Plan (the "Plan"),
effective January 1, 2008.

        1.2    Application and Grandfathered Accounts.    This amendment and
restatement applies only to: (i) amounts deferred under the Plan on or after
January 1, 2005, (ii) amounts deferred under the Plan prior to January 1, 2005
that were not vested as of December 31, 2004, and (iii) amounts deferred under
the Plan prior to January 1, 2005 as to which the Plan is "materially modified"
within the meaning of Treasury Regulation Section 1.409A-6(a) after October 3,
2004. Amounts deferred under the Plan prior to January 1, 2005 that were vested
as of December 31, 2004 and as to which the Plan was not materially modified
after October 3, 2004, plus all pre- and post-January 1, 2005 Earnings thereon,
(collectively the "Grandfathered Accounts") shall be subject to the provisions
of the Plan as in effect on October 3, 2004, as the same may be amended from
time to time by the Company without material modification, it being expressly
intended that such Grandfathered Accounts are to remain exempt from the
requirements of Code Section 409A. Certain provisions of the Plan applicable to
Grandfathered Accounts are reflected in this document for ease of reference.

        1.3    Purpose.    The purpose of this amendment and restatement is to
comply with the requirements of Code Section 409A as clarified in the final
regulations thereunder, and to reformat the document. The purpose of the Plan
continues to be to attract and retain key employees by providing each
Participant with an opportunity to defer receipt of a portion of their salary,
bonus, and other specified compensation. The Plan is not intended to meet the
qualification requirements of Code Section 401(a), but except with respect to
Grandfathered Accounts is intended to meet the requirements of Code
Section 409A, and shall be operated and interpreted consistent with that intent.

        The Plan constitutes an unsecured promise by a Participating Employer to
pay benefits in the future. Participants in the Plan shall have the status of
general unsecured creditors of the Company or the Adopting Employer, as
applicable. Each Participating Employer shall be solely responsible for payment
of the benefits of its employees and their beneficiaries. The Plan is unfunded
for Federal tax purposes and is intended to be an unfunded arrangement for
eligible employees who are part of a select group of management or highly
compensated employees of the Employer within the meaning of Sections 201(2),
301(a)(3) and 401(a)(1) of ERISA. Any amounts set aside to defray the
liabilities assumed by the Company or an Adopting Employer will remain the
general assets of the Company or the Adopting Employer and shall remain subject
to the claims of the Company's or the Adopting Employer's creditors until such
amounts are distributed to the Participants.

ARTICLE II

Definitions

        2.1    Account.    Account means a bookkeeping account maintained by the
Plan Administrator to record the payment obligation of a Participating Employer
to a Participant as determined under the terms of the Plan. The Plan
Administrator may maintain an Account to record the total obligation to a
Participant and component Accounts to reflect amounts payable at different times
and in different forms. Reference to an Account means any such Account
established by the Plan Administrator, as the context requires. Accounts are
intended to constitute unfunded obligations within the meaning of
Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.

        2.2    Account Balance.    Account Balance means, with respect to any
Account, the total payment obligation owed to a Participant from such Account as
of the most recent Valuation Date.

1

--------------------------------------------------------------------------------



        2.3    Adopting Employer.    Adopting Employer means an Affiliate who,
with the consent of the Company, has adopted the Plan for the benefit of its
eligible employees. SkyWest Airlines, Inc. is an Adopting Employer.

        2.4    Affiliate.    Affiliate means a corporation, trade or business
that, together with the Company, is treated as a single employer under Code
Section 414(b) or (c).

        2.5    Beneficiary.    Beneficiary means a natural person, estate, or
trust designated by a Participant to receive payments to which a Beneficiary is
entitled in accordance with provisions of the Plan. The Participant's spouse, if
living, otherwise the Participant's estate, shall be the Beneficiary if: (i) the
Participant has failed to properly designate a Beneficiary, or (ii) all
designated Beneficiaries have predeceased the Participant.

        In the event of a divorce or other legally recognized dissolution of a
Participant's marriage other than on account of death, the Participant's former
spouse shall have no interest under the Plan, as Beneficiary or otherwise,
unless the Participant designates such person as a Beneficiary after dissolution
of the marriage, except to the extent provided under the terms of a domestic
relations order as described in Code Section 414(p)(1)(B).

        2.6    Business Day.    A Business Day is each day on which the New York
Stock Exchange is open for business.

        2.7    Change in Control.    Change in Control, with respect to a
Participating Employer that is organized as a corporation, occurs on the date on
which any of the following events occur (i) a change in the ownership of the
Participating Employer; (ii) a change in the effective control of the
Participating Employer; (iii) a change in the ownership of a substantial portion
of the assets of the Participating Employer.

        For purposes of this Section, a change in the ownership of the
Participating Employer occurs on the date on which any one person, or more than
one person acting as a group, acquires ownership of stock of the Participating
Employer that, together with stock held by such person or group constitutes more
than 50% of the total fair market value or total voting power of the stock of
the Participating Employer. A change in the effective control of the
Participating Employer occurs on the date on which either (i) a person, or more
than one person acting as a group, acquires ownership of stock of the
Participating Employer possessing more than 50% or more of the total voting
power of the stock of the Participating Employer, taking into account all such
stock acquired during the 12-month period ending on the date of the most recent
acquisition, or (ii) a majority of the members of the Company's Board of
Directors is replaced during any 12-month period by directors whose appointment
or election is not endorsed by a majority of the members of such Board of
Directors prior to the date of the appointment or election, but only if no other
corporation is a majority shareholder of the Company. A change in the ownership
of a substantial portion of assets occurs on the date on which any one person,
or more than one person acting as a group, other than a person or group of
persons that is related to the Participating Employer, acquires assets from the
Participating Employer that have a total gross fair market value equal to more
than 50% of the total gross fair market value of all of the assets of the
Participating Employer immediately prior to such acquisition or acquisitions,
taking into account all such assets acquired during the 12-month period ending
on the date of the most recent acquisition.

        An event constitutes a Change in Control with respect to a Participant
only if the Participant performs services for the Participating Employer that
has experienced the Change in Control, the Change in Control relates to the
Company, or the Participant's relationship to the affected Participating
Employer otherwise satisfies the requirements of Treasury Regulation
Section 1.409A-3(i)(5)(ii).

        The determination as to the occurrence of a Change in Control shall be
based on objective facts and in accordance with the requirements of Code
Section 409A.

2

--------------------------------------------------------------------------------



        Any provision herein to the contrary notwithstanding, with respect to
Grandfathered Accounts, a "Change in Control" shall have the more restrictive
meaning set forth in Section 1(f) of the Plan prior to this amendment and
restatement.

        2.8    Claimant.    Claimant means a Participant or Beneficiary filing a
claim under Article XII of this Plan.

        2.9    Code.    Code means the Internal Revenue Code of 1986, as amended
from time to time.

        2.10    Code Section 409A.    Code Section 409A means section 409A of
the Code, and regulations and other guidance issued by the Treasury Department
and Internal Revenue Service thereunder.

        2.11    Company.    Company means SkyWest, Inc. and any successor
thereto.

        2.12    Company Contribution.    Company Contribution means a credit by
a Participating Employer to a Participant's Account(s) in accordance with the
provisions of Article V of the Plan. Company Contributions are credited at the
sole discretion of the Participating Employer and the fact that a Company
Contribution is credited in one year shall not obligate the Participating
Employer to continue to make such Company Contribution in subsequent years.
Unless the context clearly indicates otherwise, a reference to Company
Contribution shall include Earnings attributable to such contribution.

        2.13    Compensation.    Compensation means a Participant's base salary,
bonus, and such other cash compensation (if any) approved by the Plan
Administrator as Compensation that may be deferred under this Plan. Compensation
shall not include any compensation that has been previously deferred under this
Plan or any other arrangement subject to Code Section 409A.

        2.14    Compensation Deferral Agreement.    Compensation Deferral
Agreement means an agreement between a Participant and a Participating Employer
that specifies (i) the amount of each component of Compensation that the
Participant has elected to defer to the Plan in accordance with the provisions
of Article IV, and (ii) the Payment Schedule applicable to one or more Accounts.
The Plan Administrator may permit different deferral amounts for each component
of Compensation and may establish a minimum or maximum deferral amount for each
such component. Unless otherwise specified by the Plan Administrator in the
Compensation Deferral Agreement, Participants may defer up to 100% of their base
salary and up to 100% of other types of Compensation for a Plan Year. A
Compensation Deferral Agreement may also specify the notational investment
allocation described in Section 8.4.

        2.15    Death Benefit.    Death Benefit means the benefit payable under
the Plan to a Participant's Beneficiary(ies) upon the Participant's death as
provided in Section 6.1 of the Plan.

        2.16    Deferral.    Deferral means a credit to a Participant's
Account(s) that records that portion of the Participant's Compensation that the
Participant has elected to defer to the Plan in accordance with the provisions
of Article IV. Unless the context of the Plan clearly indicates otherwise, a
reference to Deferrals includes Earnings attributable to such Deferrals.

        Deferrals shall be calculated with respect to the gross cash
Compensation payable to the Participant prior to any deductions or withholdings,
but shall be reduced by the Plan Administrator as necessary so that it does not
exceed 100% of the cash Compensation of the Participant remaining after
deduction of all required income and employment taxes, 401(k) and other employee
benefit deductions, and other deductions required by law. Changes to payroll
withholdings that affect the amount of Compensation being deferred to the Plan
shall be allowed only to the extent permissible under Code Section 409A.

        2.17    Earnings.    Earnings means an adjustment, positive or negative,
to the value of an Account to reflect the gain, income, loss and expense of the
notational investments in which the Account is deemed invested in accordance
with Article VIII.

3

--------------------------------------------------------------------------------



        2.18    Effective Date.    Effective Date means January 1, 2008.

        2.19    Eligible Employee.    Eligible Employee means a member of a
"select group of management or highly compensated employees" of a Participating
Employer within the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of
ERISA, as determined by the Plan Administrator from time to time in its sole
discretion.

        2.20    Employee.    Employee means a common-law employee of an
Employer.

        2.21    Employer.    Employer means, with respect to Employees it
employs, the Company and each Affiliate.

        2.22    ERISA.    ERISA means the Employee Retirement Income Security
Act of 1974, as amended from time to time.

        2.23    Grandfathered Account.    Grandfathered Account means
(i) amounts deferred under the Plan prior to January 1, 2005 that were vested as
of December 31, 2004 and with respect to which the Plan was not "materially
modified" within the meaning of Treasury Regulation Section 1.409A-6(a) after
October 3, 2004; and (ii) any Earnings (whether before or after January 1, 2007)
on such deferred amounts.

        2.24    Participant.    Participant means an Eligible Employee who has
received notification of his or her eligibility to defer Compensation under the
Plan under Section 3.1 and any other person with an Account Balance greater than
zero, regardless of whether such individual continues to be an Eligible
Employee. A Participant's continued participation in the Plan shall be governed
by Section 3.2 of the Plan.

        2.25    Participating Employer.    Participating Employer means the
Company, SkyWest Airlines, Inc. and each other Adopting Employer.

        2.26    Payment Schedule.    Payment Schedule means the date as of which
payment of an Account under the Plan will commence and the form in which payment
of such Account will be made.

        2.27    Performance-Based Compensation.    Performance-Based
Compensation means Compensation where the amount of, or entitlement to, the
Compensation is contingent on the satisfaction of pre-established organizational
or individual performance criteria relating to a performance period of at least
twelve consecutive months. Organizational or individual performance criteria are
considered pre-established if established in writing by not later than ninety
(90) days after the commencement of the period of service to which the criteria
relate, provided that the outcome is substantially uncertain at the time the
criteria are established. The determination of whether Compensation qualifies as
"Performance-Based Compensation" will be made in accordance with Treas. Reg.
Section 1.409A-1(e) and subsequent guidance.

        2.28    Plan.    Generally, the term Plan means the "SkyWest, Inc. 2002
Deferred Compensation Plan" as documented herein and as may be amended from time
to time hereafter. However, to the extent permitted or required under Code
Section 409A, the term Plan may in the appropriate context also mean a portion
of the Plan that is treated as a single plan under Treas. Reg.
Section 1.409A-1(c), or the Plan or portion of the Plan and any other
nonqualified deferred compensation plan or portion thereof that is treated as a
single plan under such section.

        2.29    Plan Administrator.    Plan Administrator means the Company,
acting through one or more individuals appointed by the Company's Chief
Executive Officer or Chief Financial Officer.

        2.30    Plan Year.    Plan Year means January 1 through December 31.

        2.31    Retirement/Termination Account.    Retirement/Termination
Account means an Account established by the Plan Administrator to record the
amounts payable to a Participant that have not

4

--------------------------------------------------------------------------------




been allocated to a Specified Date Account. Unless the Participant has
established a Specified Date Account, all Deferrals and Company Contributions
shall be allocated to a Retirement/Termination Account on behalf of the
Participant.

        2.32    Retirement/Termination Benefit.    Retirement/Termination
Benefit means the benefit payable to a Participant under the Plan following the
Separation from Service of the Participant for any reason other than death.

        2.33    Separation from Service.    An Employee incurs a Separation from
Service upon termination of employment with his or her Employer. Whether a
Separation from Service has occurred shall be determined by the Plan
Administrator in accordance with Code Section 409A.

        Except in the case of an Employee on a bona fide leave of absence as
provided below, an Employee is deemed to have incurred a Separation from Service
if the Employer and the Employee reasonably anticipated that the level of
services to be performed by the Employee after a date certain would be reduced
to 20% or less of the average services rendered by the Employee during the
immediately preceding 36-month period (or the total period of employment, if
less than 36 months), disregarding periods during which the Employee was on a
bona fide leave of absence.

        An Employee who is absent from work due to military leave, sick leave,
or other bona fide leave of absence shall incur a Separation from Service on the
first date immediately following the later of (i) the six-month anniversary of
the commencement of the leave or (ii) the expiration of the Employee's right, if
any, to reemployment under statute or contract. Notwithstanding the preceding,
however, an Employee who is absent from work due to a physical or mental
impairment that is expected to result in death or last for a continuous period
of at least six months and that prevents the Employee from performing the duties
of his position of employment or a similar position shall incur a Separation
from Service as a result of such leave on the first date immediately following
the 29-month anniversary of the commencement of the leave.

        For purposes of determining whether a Separation from Service has
occurred, the Employer means the Employer as defined in Section 2.24 of the
Plan, except that for purposes of determining whether another organization is an
Affiliate of the Company, common ownership of at least 50% shall be
determinative. A mere transfer of employment between Employers shall not be
deemed a Separation from Service

        The Plan Administrator specifically reserves the right to determine
whether a sale or other disposition of substantial assets to an unrelated party
constitutes a Separation from Service with respect to a Participant providing
services to the seller immediately prior to the transaction and providing
services to the buyer after the transaction. Such determination shall be made in
accordance with the requirements of Code Section 409A.

        2.34    Specified Date.    The Specified Date means, as to any Specified
Date Account, the date certain specified in the Participant's Compensation
Deferral Agreement with respect to that Account upon which the balance in the
Account becomes payable.

        2.35    Specified Date Account.    A Specified Date Account means an
Account established pursuant to Section 4.3 that will be paid (or that will
commence to be paid) at a future Specified Date certain as specified in the
Participant's Compensation Deferral Agreement. Unless otherwise determined by
the Plan Administrator, a Participant may maintain no more than four
(4) Specified Date Accounts. A Specified Date Account may be identified in
enrollment materials as an "In-Service Account".

        2.36    Specified Date Benefit.    Specified Date Benefit means the
benefit payable to a Participant under the Plan in accordance with
Section 6.1(b).

        2.37    Specified Employee.    Specified Employee means an Employee who,
as of the date of his Separation from Service, is a "key employee" of the
Company or any Affiliate, any stock of which is

5

--------------------------------------------------------------------------------




actively traded on an established securities market or otherwise. An Employee
shall be treated as a key employee for the entire 12-month period beginning on
each Specified Employee Effective Date if he or she meets the requirements of
Code Section 416(i)(1)(A)(i), (ii), or (iii) (applied in accordance with
applicable regulations thereunder and without regard to Code Section 416(i)(5))
at any time during the 12-month period ending on the applicable Specified
Employee Identification Date.

        For purposes of determining whether an Employee is a Specified Employee,
the compensation of the Employee shall be determined in accordance with the
definition of compensation provided under Treasury Regulation
Section 1.415(c)-2(d)(3) (wages within the meaning of Code Section 3401(a) for
purposes of income tax withholding at the source, plus amounts excludible from
gross income under Code Section 125(a), 132(f)(4), 402(e)(3), 402(h)(1)(B),
402(k) or 457(b), without regard to rules that limit the remuneration included
in wages based on the nature or location of the employment or the services
performed); provided, however, that, with respect to a nonresident alien who is
a Participant, compensation shall not include compensation that is not
includible in the gross income of the Employee under Code Sections 872, 893,
894, 911, 931 and 933, provided such compensation is not effectively connected
with the conduct of a trade or business within the United States.

        Notwithstanding anything in this paragraph to the contrary, (i) if a
different definition of compensation has been designated by the Company with
respect to another nonqualified deferred compensation plan in which a key
employee participates, the definition of compensation shall be the definition
provided in Treasury Regulation Section 1.409A-1(i)(2), and (ii) the Company may
through action that is legally binding with respect to all nonqualified deferred
compensation plans maintained by the Company, elect to use a different
definition of compensation.

        In the event of corporate transactions described in Treasury Regulation
Section 1.409A-1(i)(6), the identification of Specified Employees shall be
determined in accordance with the default rules described therein, unless the
Employer elects to utilize the available alternative methodology through
designations made within the timeframes specified therein.

        2.38    Specified Employee Effective Date.    Specified Employee
Effective Date means April 1 each year, or such earlier date as is selected by
the Plan Administrator.

        2.39    Specified Employee Identification Date.    Specified Employee
Identification Date means with respect to a particular Specified Employee
Effective Date, the December 31 immediately preceding that Specified Employee
Effective Date, unless the Employer has elected a different date through action
that is legally binding with respect to all nonqualified deferred compensation
plans maintained by the Employer.

        2.40    Substantial Risk of Forfeiture.    Substantial Risk of
Forfeiture shall have the meaning specified in Treasury Regulation
Section 1.409A-1(d).

        2.41    Unforeseeable Emergency.    An Unforeseeable Emergency means a
severe financial hardship to the Participant resulting from (i) an illness or
accident of the Participant, the Participant's spouse, the Participant's
dependent (as defined in Code Section 152(a) applied without regard to Code
Sections 152(b)(1), 152(b)(2) and 152(d)(1)(B)), or a Beneficiary; (ii) loss of
the Participant's property due to casualty (including the need to rebuild a home
following damage to a home not otherwise covered by insurance, for example, as a
result of a natural disaster); or (iii) other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant within the meaning and limitations of Treasury Regulation
Section 1.409A-3(i)(3). In no event shall the need to purchase a home or pay
college tuition qualify as Unforeseeable Emergency. The types of events which
may qualify as an Unforeseeable Emergency may be limited by the Plan
Administrator in its sole discretion.

6

--------------------------------------------------------------------------------



        2.42    Valuation Date.    Valuation Date shall mean each Business Day.

ARTICLE III

Eligibility and Participation

        3.1    Eligibility and Participation.    The Plan Administrator in its
sole discretion shall designate the Employees who are eligible to participate in
the Plan. The Plan Administrator shall provide each such Eligible Employee with
written notice by email or otherwise of his or her eligibility to participate in
the Plan. An Eligible Employee becomes a Participant on the date that the Plan
Administrator provides written notice to the Eligible Employee of his or her
eligibility to participate in the Plan.

        3.2    Duration.    A Participant shall be eligible to defer
Compensation and receive allocations of Company Contributions, subject to the
terms of the Plan, for as long as such Participant remains an Eligible Employee.
The Plan Administrator may prospectively revoke an Employee's status as an
Eligible Employee at any time and for any reason upon written notice to the
affected Employee. A Participant who is no longer an Eligible Employee but has
not Separated from Service may not defer Compensation under the Plan but may
otherwise exercise all of the rights of a Participant under the Plan with
respect to his or her Account(s). On and after a Separation from Service, a
Participant shall remain a Participant as long as his or her Account Balance is
greater than zero and during such time may continue to make notational
investment allocation elections as provided in Section 8.4. An individual shall
cease being a Participant in the Plan when all benefits under the Plan to which
he or she is entitled have been paid

ARTICLE IV

Deferrals

        4.1    Deferral Elections, Generally.    

(a)A Participant shall submit a Compensation Deferral Agreement during the
enrollment periods established by the Plan Administrator and in the manner
specified by the Plan Administrator, but in any event, in accordance with
Section 4.2. A Compensation Deferral Agreement that is not timely filed with
respect to a service period or component of Compensation shall be considered
void and shall have no effect with respect to such service period or
Compensation. The Plan Administrator may modify any Compensation Deferral
Agreement prior to the date the election becomes irrevocable under the rules of
Section 4.2.

(b)The Participant shall specify on his or her Compensation Deferral Agreement
whether to allocate Deferrals to a Retirement/Termination Account or to a
Specified Date Account. If no designation is made, all Deferrals shall be
allocated to the Retirement/Termination Account. A Participant may also specify
in his or her Compensation Deferral Agreement the Payment Schedule applicable to
his or her Plan Accounts. If the Payment Schedule is not specified in a
Compensation Deferral Agreement, the applicable form of payment shall be a
single lump sum payment.

        4.2    Timing Requirements for Compensation Deferral Agreements.    

(a)First Year of Eligibility.    In the case of the first Plan Year in which an
Eligible Employee becomes eligible to participate in the Plan, he has up to
30 days following his initial eligibility to submit a Compensation Deferral
Agreement with respect to Compensation to be earned during such Plan Year. The
Compensation Deferral Agreement described in this paragraph becomes irrevocable
upon the end of such 30-day period. The determination of whether an Eligible
Employee may file a Compensation Deferral Agreement under this paragraph shall
be determined in accordance with the rules of Code Section 409A, including the
provisions of Treasury Regulation Section 1.409A-2(a)(7).

7

--------------------------------------------------------------------------------





        A Compensation Deferral Agreement filed under this paragraph applies to
Compensation earned on and after the date the Compensation Deferral Agreement
becomes irrevocable.

(b)Prior Year Election.    Except as otherwise provided in this Section 4.2,
Participants may defer Compensation by filing a Compensation Deferral Agreement
no later than December 31 of the year prior to the year in which the
Compensation to be deferred is earned. A Compensation Deferral Agreement
described in this paragraph shall become irrevocable with respect to such
Compensation as of January 1 of the year in which such Compensation is earned.

(c)Performance-Based Compensation.    Participants may file a Compensation
Deferral Agreement with respect to Performance-Based Compensation no later than
the date that is six months before the end of the performance period, provided
that:

(i)the Participant performs services continuously from the later of the
beginning of the performance period or the date the criteria are established
through the date the Compensation Deferral Agreement is submitted; and

(ii)the Compensation is not readily ascertainable as of the date the
Compensation Deferral Agreement is filed.

        A Compensation Deferral Agreement becomes irrevocable with respect to
Performance-Based Compensation as of the day immediately following the latest
date for filing such election. Any election to defer Performance-Based
Compensation that is made in accordance with this paragraph and that becomes
payable as a result of the Participant's death or disability (as defined in
Treasury Regulation Section 1.409A-1(e)) or upon a Change in Control (as defined
in Treas. Reg. Section 1.409A-3(i)(5)) prior to the satisfaction of the
performance criteria, will be void.

(d)Short-Term Deferrals.    Compensation that meets the definition of a
"short-term deferral" described in Treasury Regulation Section 1.409A-1(b)(4)
may be deferred in accordance with the rules of Article VII, applied as if the
date the applicable Substantial Risk of Forfeiture lapses is the date payments
were originally scheduled to commence; provided, however, that the provisions of
Section 7.3 shall not apply to payments attributable to a Change in Control (as
defined in Treasury Regulation Section 1.409A-3(i)(5)).

(e)Certain Forfeitable Rights.    With respect to a legally binding right to a
payment in a subsequent year that is subject to a forfeiture condition requiring
the Participant's continued services for a period of at least twelve months from
the date the Participant obtains the legally binding right, an election to defer
such Compensation may be made on or before the 30th day after the Participant
obtains the legally binding right to the Compensation, provided that the
election is made at least twelve months in advance of the earliest date at which
the forfeiture condition could lapse. The Compensation Deferral Agreement
described in this paragraph becomes irrevocable after such 30th day. If the
forfeiture condition applicable to the payment lapses before the end of the
required service period as a result of the Participant's death or disability (as
defined in Treas. Regulation Section 1.409A-3(i)(4)) or upon a Change in Control
(as defined in Treasury Regulation Section 1.409A-3(i)(5)), the Compensation
Deferral Agreement will be void unless it would be considered timely under
another rule described in this Section.

(f)Company Awards.    Participating Employers may unilaterally provide for
deferrals of Company awards prior to the date of such awards. Deferrals of
Company awards (such as sign-on, retention, or severance pay) may be negotiated
with a Participant prior to the date the Participant has a legally binding right
to such Compensation.

8

--------------------------------------------------------------------------------



(g)"Evergreen" Deferral Elections.    The Plan Administrator, in its discretion,
may provide in the Compensation Deferral Agreement that such Compensation
Deferral Agreement will continue in effect for each subsequent year or
performance period. Such "evergreen" Compensation Deferral Agreements will
become effective with respect to an item of Compensation on the date such
election becomes irrevocable under this Section 4.2. An evergreen Compensation
Deferral Agreement may be terminated or modified prospectively with respect to
Compensation for which such election remains revocable under this Section 4.2. A
Participant whose Compensation Deferral Agreement is cancelled in accordance
with Section 4.6 will be required to file a new Compensation Deferral Agreement
under this Article IV in order to recommence Deferrals under the Plan.

        4.3    Allocation of Deferrals.    A Compensation Deferral Agreement may
allocate Deferrals to one or more Specified Date Accounts and/or to the
Retirement/Termination Account. The Plan Administrator may, in its discretion,
establish a minimum deferral period for Specified Date Accounts (for example,
the third Plan Year following the year Compensation subject to the Compensation
Deferral Agreement is earned).

        4.4    Deductions from Pay.    The Plan Administrator has the authority
to determine the payroll practices under which any component of Compensation
subject to a Compensation Deferral Agreement will be deducted from a
Participant's Compensation.

        4.5    Vesting.    Participant Deferrals, as adjusted for Earnings
thereon, shall be 100% vested at all times.

        4.6    Cancellation of Deferrals.    The Plan Administrator shall cancel
a Participant's Deferrals (i) for the balance of the Plan Year in which the
Participant receives an Unforeseeable Emergency payment from the Plan; (ii) if
the Participant receives a hardship distribution pursuant to Treasury Regulation
Section 1.401(k)-1(d)(3) under his or her Employer's tax-qualified 401(k) plan,
through the end of the Plan Year in which the six-month anniversary of the
hardship distribution falls; and (iii) during periods in which the Participant
is unable to perform the duties of his or her position or any substantially
similar position due to a mental or physical impairment that can be expected to
result in death or last for a continuous period of at least six months. In the
event a Participant receives a voluntary withdrawal from a Grandfathered
Account, the Participant shall not be permitted to make Deferrals to the Plan in
the Plan Year in which the withdrawal occurs or in the following the Plan Year.

ARTICLE V

Company Contributions

        5.1    Discretionary Company Contributions.    The Participating
Employer may, from time to time in its sole and absolute discretion, credit
Company Contributions to any Participant in any amount determined by the
Participating Employer. Such contributions will be credited to a Participant's
Retirement/Termination Account.

        5.2    Vesting.    Company Contributions described in Section 5.1,
above, as adjusted for Earnings thereon, shall be 100% vested when made.

ARTICLE VI

Benefits

        6.1    Benefits, Generally.    A Participant shall be entitled to the
following benefits under the Plan:

(a)Retirement/Termination Benefit.    Upon the Participant's Separation from
Service for any reason other than death, he or she shall be entitled to a
Retirement/Termination Benefit. The Retirement/Termination Benefit shall be
equal to the Retirement/Termination Account and

9

--------------------------------------------------------------------------------



any unpaid balances in any Specified Date Accounts. Payment of the
Retirement/Termination Benefit will be made (in the case of a lump sum payment)
or begin (in the case of installment payments) as soon as practicable following
the end of the calendar month in which Separation from Service occurs, on such
date as the Plan Administrator determines, but in no event later than 15 days
after the end of the calendar month in which Separation from Service occurs;
provided, however, that with respect to a Participant who is a Specified
Employee as of the date such Participant incurs a Separation from Service,
payment will be made (in the case of a lump sum payment) or begin (in the case
of installments) on the first Business Day of the seventh calendar month
following the month in which such Separation from Service occurs. If the
Retirement/Termination Benefit is to be paid in the form of annual installments,
any subsequent annual installment payments to the Participant after the initial
installment payment will be paid on the applicable anniversary of the date of
the initial installment payment. The amount of Retirement/Termination Benefit
payable on any date will be based on the value of the Participant's Accounts as
of the Valuation Date immediately preceding the date on which the Company sends
payment to the Participant.

(b)Specified Date Benefit.    If the Participant has established one or more
Specified Date Accounts, he or she shall be entitled to a Specified Date Benefit
with respect to each such Specified Date Account. Payment of the Specified Date
Benefit will be made (in the case of a lump sum payment) or begin (in the case
of installment payments) on the first Business Day of the month following the
applicable Specified Date designated by the Participant at the time the Account
was established. If the Specified Date Benefit is to be paid in the form of
installments, any subsequent installment payments to the Participant will be
paid on the applicable anniversary of the date the initial installment payment
is made. The amount of Specified Date Benefit payable on any date shall be based
upon the balance of the Specified Date Account in question as of the Valuation
Date immediately preceding the date on which the Company sends payment to the
Participant.

(c)Death Benefit.    In the event of the Participant's death, then in lieu of
any further payments or benefits under Sections 6.1(a) and 6.1(b) above, his or
her designated Beneficiary or Beneficiaries shall be entitled to a Death
Benefit. The Death Benefit will be paid as soon as practicable following the
date of death, on such date as the Plan Administrator determines, but in no
event later than 90 days after the date of death. The amount of Death Benefit
payable shall equal the Participant's entire Retirement/Termination Account and
any unpaid balances in his or her Specified Date Accounts as of the Valuation
Date immediately preceding the date the Company sends payment to the
Beneficiary.

(d)Unforeseeable Emergency Payments.    A Participant who experiences an
Unforeseeable Emergency may submit a written request to the Plan Administrator
to receive payment of all or any portion of his or her Accounts. Whether a
Participant or Beneficiary is faced with an Unforeseeable Emergency permitting
an emergency payment shall be determined by the Plan Administrator based on the
relevant facts and circumstances of each case, but, in any case, a distribution
on account of Unforeseeable Emergency may not be made to the extent that such
emergency is or may be reimbursed through insurance or otherwise, by liquidation
of the Participant's assets, to the extent the liquidation of such assets would
not cause severe financial hardship, or by cessation of Deferrals under this
Plan. If an emergency payment is approved by the Plan Administrator, the amount
of the payment shall not exceed the amount reasonably necessary to satisfy the
need, taking into account the additional compensation that is available to the
Participant as the result of cancellation of Deferrals to the Plan, including
amounts necessary to pay any taxes or penalties that the Participant reasonably
anticipates will result from the payment. The amount of the emergency payment
shall be subtracted first from the Participant's Retirement/Termination Account
until depleted and then from the vested

10

--------------------------------------------------------------------------------



Specified Date Accounts, beginning with the Specified Date Account with the
latest payment commencement date. Emergency payments shall be paid in a single
lump sum within the 30-day period following the date the payment is approved by
the Plan Administrator.

(e)Voluntary Withdrawals of Grandfathered Accounts.    A Participant may elect
at any time to receive an "Early Payment" (voluntarily withdraw a portion of the
amounts credited to one or more of his or her Grandfathered Accounts). The
Participant must designate which Grandfathered Account(s) from which the
withdrawal shall be made. If such an "Early Payment" withdrawal is requested,
the Participant shall forfeit an amount equal to 10% of the balance of the
Grandfathered Account from which the "Early Payment" withdrawal is made; in no
event may more than ninety percent (90%) of a Grandfathered Account be withdrawn
so that the remaining 10% may be forfeited in accordance herewith. A Participant
receiving an "Early Payment" in accordance herewith shall not be permitted to
make Deferrals to the Plan in the Plan Year following the Plan Year in which the
withdrawal is made.

        6.2    Form of Payment.    

(a)Retirement/Termination Benefit.    A Participant who is entitled to receive a
Retirement/Termination Benefit shall receive payment of such benefit in a single
lump sum, unless the Participant elects on his or her initial Compensation
Deferral Agreement to have such benefit paid in one of the following alternative
forms of payment: (i) annual installments over a period not more than ten
(10) years, as elected by the Participant; or (ii) a lump sum payment of a
percentage of the balance in the Retirement/Termination Account (calculated as
of the second Valuation Date preceding the date of distribution), with the
balance paid in annual installments over a period of not more than ten
(10) years, as elected by the Participant.

(b)Specified Date Benefit.    The Specified Date Benefit shall be paid in a
single lump sum, unless the Participant elects on the Compensation Deferral
Agreement with which the account was established to have the Specified Date
Account paid in annual installments over a period of not more than five
(5) years, as elected by the Participant.

        Notwithstanding any election of a form of payment by the Participant,
upon a Separation from Service the unpaid balance of a Specified Date Account
with respect to which payments have not commenced shall be paid in accordance
with the form of payment applicable to the Retirement/Termination Benefit.

(c)Death Benefit.    A designated Beneficiary who is entitled to receive a Death
Benefit shall receive payment of such benefit in a single lump sum.

(d)Change in Control.    Notwithstanding Section 6.2(a) above, a Participant
will receive a single lump sum payment equal to the unpaid balance of all of his
or her Accounts upon a Separation from Service if such Separation from Service
occurs within 24 months following a Change in Control of his Employer. Accounts
will be valued as of the second Valuation Date preceding the date of
distribution and will be paid on such date as the Plan Administrator determines,
but in no event later than 15 days after the calendar month in which Separation
from Service occurs. In addition to the foregoing, upon a Change in Control, a
Participant who has incurred a Separation from Service prior to the Change in
Control, and any Beneficiary of such Participant who is receiving or is
scheduled to receive payments, will receive the balance of all unpaid Accounts
in a single lump sum. Accounts will be valued as of the second Valuation Date
preceding the date payment is sent and will be paid within 15 days after said
Change in Control.

(e)Small Account Balances.    The Plan Administrator may, in its sole discretion
which shall be evidenced in writing no later than the date of payment, elect to
pay the value of the Participant's Accounts upon a Separation from Service in a
single lump sum if the balance of

11

--------------------------------------------------------------------------------



such Accounts is not greater than the applicable dollar amount under Code
Section 402(g)(1)(B), provided the payment represents the complete liquidation
of the Participant's Accounts and interest in the Plan.

(f)Rules Applicable to Installment Payments.    If a Payment Schedule specifies
installment payments, annual payments will be made beginning as of the payment
commencement date for such installments and shall continue on each anniversary
thereof until the number of installment payments specified in the Payment
Schedule has been paid. The amount of each installment payment shall be
determined by dividing (i) by (ii), where: (i) equals the Account Balance as of
the applicable Valuation Date with respect to the distribution in question
(i.e., the second Valuation Date immediately preceding the date of
distribution), and (ii) equals the remaining number of installment payments
(including the installment payment in question). For purposes of Article VII,
installment payments will be treated as a single form of payment. If a lump sum
equal to less than 100% of the Retirement/Termination Account is paid, the
payment commencement date for the installment form of payment will be the first
anniversary of the payment of the lump sum.

(g)Payments from Grandfathered Accounts.    The forms of payment from
Grandfathered Accounts are the same as the forms of payment set forth above.

        6.3    Acceleration of or Delay in Payments.    The Plan Administrator,
in its sole and absolute discretion, may elect to accelerate the time or form of
payment of a benefit owed to the Participant hereunder, provided such
acceleration is permitted under Treasury Regulation Section 1.409A-3(j)(4). The
Plan Administrator may also, in its sole and absolute discretion, delay the time
for payment of a benefit owed to the Participant hereunder, to the extent
permitted under Treasury Regulation Section 1.409A-2(b)(7), including delays to
the minimum extent necessary to avoid the application of Code Section 162(m) to
payments under the Plan or to void violation of applicable federal securities
and other laws. If the Plan receives a domestic relations order (within the
meaning of Code Section 414(p)(1)(B)) directing that all or a portion of a
Participant's Accounts be paid to an "alternate payee," any amounts to be paid
to the alternate payee(s) shall be paid in a single lump sum.

ARTICLE VII

Modifications to Payment Schedules

        7.1    Participant's Right to Modify.    A Participant may modify any or
all of the alternative Payment Schedules with respect to an Account, consistent
with the permissible Payment Schedules available under the Plan, provided such
modification complies with the requirements of this Article VII.

        7.2    Time of Election.    The date on which a modification election is
submitted to the Plan Administrator must be at least twelve months prior to the
date on which payment is scheduled to commence under the Payment Schedule in
effect prior to the modification.

        7.3    Date of Payment under Modified Payment Schedule.    Except with
respect to modifications that relate to the payment of a Death Benefit, the date
payments are to commence under the modified Payment Schedule must be no earlier
than five years after the date payment would have commenced under the original
Payment Schedule. Under no circumstances may a modification election result in
an acceleration of payments in violation of Code Section 409A.

        7.4    Effective Date.    A modification election submitted in
accordance with this Article VII is irrevocable upon receipt by the Plan
Administrator and becomes effective 12 months after such date.

        7.5    Effect on Accounts.    An election to modify a Payment Schedule
is specific to the Account or payment event to which it applies, and shall not
be construed to affect the Payment Schedules of any other Accounts.

12

--------------------------------------------------------------------------------



        7.6    Modifications to Grandfathered Accounts.    Notwithstanding the
preceding provisions of this Article VII and except as provided herein, a
Participant may modify the time or form of payment applicable to a Grandfathered
Account at any time, provided the modification is submitted in writing at least
13 months in advance of the date the Grandfathered Account is scheduled to be
paid. A Specified Date Benefit may be cancelled, in which case the associated
Specified Date Account ("In Service Sub-Account") will be added to and
commingled with the Retirement/Termination Account. The time of payment (payment
date) for a Specified Date Benefit may be extended one time only, and the date
must be extended by at least one year.

ARTICLE VIII

Valuation of Account Balances; Investments

        8.1    Valuation.    Deferrals shall be credited to appropriate Accounts
on the date such Compensation would have been paid to the Participant absent the
Compensation Deferral Agreement. Company Contributions shall be credited to the
Retirement/Termination Account at the times determined by the Plan
Administrator. Valuation of Accounts shall be performed under procedures
approved by the Plan Administrator.

        8.2    Earnings Credit.    Each Account will be credited with Earnings
on each Business Day, based upon the Participant's investment allocation among
one or more notational investments permitted under a menu of investment options
selected in advance by the Plan Administrator, in accordance with the provisions
of this Article VIII ("investment allocation").

        8.3    Investment Options.    Investment options will be determined by
the Plan Administrator. The Plan Administrator, in its sole discretion, shall be
permitted to add or remove investment options from the Plan menu from time to
time, provided that any such additions or removals of investment options shall
not be effective with respect to any period prior to the date such change is
communicated to Participants in writing.

        8.4    Investment Allocations.    A Participant's investment allocation
constitutes a deemed, not actual, investment among the notational investment
options comprising the investment menu. At no time shall a Participant have any
real or beneficial ownership in any investment option included in the investment
menu, nor shall the Participating Employer or any trustee acting on its behalf
have any obligation to purchase actual securities as a result of a Participant's
investment allocation. A Participant's investment allocation shall be used
solely for purposes of adjusting the value of a Participant's Account Balances.

        A Participant shall specify an investment allocation for each of his
Accounts in accordance with procedures established by the Plan Administrator.
Allocation among the investment options must be designated in increments of 1%.
The Participant's investment allocation will become effective on the same
Business Day or, in the case of investment allocations received after a time
specified by the Plan Administrator, the next Business Day.

        A Participant may change an investment allocation on any Business Day,
both with respect to future credits to the Plan and with respect to existing
Account Balances, in accordance with procedures adopted by the Plan
Administrator. Changes shall become effective on the same Business Day or, in
the case of investment allocations received after a time specified by the Plan
Administrator, the next Business Day, and shall be applied prospectively.

        8.5    Unallocated Deferrals and Accounts.    If the Participant fails
to make an investment allocation with respect to an Account, such Account shall
be invested in an investment option, the primary objective of which is the
preservation of capital, as determined by the Plan Administrator.

13

--------------------------------------------------------------------------------



ARTICLE IX

Administration

        9.1    Plan Administration.    This Plan shall be administered by the
Plan Administrator which shall have complete discretionary authority to make,
amend, interpret and enforce all appropriate rules and regulations for the
administration of this Plan and to utilize its discretion to decide or resolve
any and all questions, including but not limited to eligibility for benefits and
interpretations of this Plan and its terms, as may arise in connection with the
Plan. Claims for benefits shall be filed with the Plan Administrator and
resolved in accordance with the claims procedures in Article XII. The Plan
Administrator shall act through one or more Company Employees or other
individuals designated, and subject to removal and replacement at any time, by
the Company's Chief Executive Officer or Chief Financial Officer. No Participant
who is also appointed to act on behalf of the Plan Administrator, or otherwise
functions as Plan Administrator, shall take any discretionary action or cause
the Plan Administrator to take any discretionary action with respect to such
Participant's Accounts without the consent and agreement of another person who
is either the Company's Chief Executive Officer or Chief Financial Officer.

        9.2    Expenses of Administration.    The Participating Employers shall:
(i) pay all reasonable expenses and fees of the persons acting as Plan
Administrator, (ii) indemnify the individuals acting as or on behalf of the Plan
Administrator) against any costs, expenses and liabilities including, without
limitation, attorneys' fees and expenses arising in connection with the
performance of their duties as or on behalf of the Plan Administrator hereunder,
except with respect to matters resulting from their gross negligence or willful
misconduct and (iii) supply full and timely information to the Plan
Administrator on all matters related to the Plan, any rabbi trust, Participants,
Beneficiaries and Accounts as the Plan Administrator may reasonably require.

        9.3    Withholding.    The Participating Employers shall have the right
to withhold from any payment due under the Plan (or with respect to any amounts
credited to the Plan) any taxes required by law to be withheld in respect of
such payment (or credit). Withholdings with respect to amounts credited to the
Plan shall be deducted from Compensation that has not been deferred to the Plan.

        9.4    Indemnification.    The Participating Employers shall indemnify
and hold harmless each employee, officer, director, agent or organization, to
whom or to which are delegated duties, responsibilities, and authority under the
Plan or otherwise with respect to administration of the Plan, including, without
limitation, the Plan Administrator and its agents, against all claims,
liabilities, fines and penalties, and all expenses reasonably incurred by or
imposed upon him or it (including but not limited to reasonable attorney fees)
which arise as a result of his or its actions or failure to act in connection
with the operation and administration of the Plan to the extent lawfully
allowable and to the extent that such claim, liability, fine, penalty, or
expense is not paid for by liability insurance purchased or paid for by the
Participating Employer. Notwithstanding the foregoing, the Participating
Employer shall not indemnify any person or organization if his or its actions or
failure to act are due to gross negligence or willful misconduct or for any such
amount incurred through any settlement or compromise of any action unless the
Participating Employer consents in writing to such settlement or compromise. Nor
shall the Participating Employers have any obligation to indemnify the persons
named herein for income taxes (and interest and penalties associated with such
taxes) incurred with respect to Account balances distributed under this Plan to
such persons in their capacity as Participants.

        9.5    Delegation of Authority.    In the administration of this Plan,
the Plan Administrator may, from time to time, employ agents and delegate to
them such administrative duties as it sees fit, and may from time to time
consult with legal counsel who shall be legal counsel to the Company.

        9.6    Binding Decisions or Actions.    The decision or action of the
Plan Administrator in respect of any question arising out of or in connection
with the administration, interpretation and application of

14

--------------------------------------------------------------------------------




the Plan and the rules and regulations thereunder shall be final and conclusive
and binding upon all persons having any interest in the Plan.

ARTICLE X

Amendment and Termination

        10.1    Amendment and Termination.    The Company, acting through its
Board of Directors, board Compensation Committee, Chief Executive Officer or
Chief Financial Officer may at any time and from time to time amend the Plan or
may terminate the Plan as provided in this Article X. Each Participating
Employer may also terminate its participation in the Plan.

        10.2    Amendments.    The Company, by action taken by its Board of
Directors, board Compensation Committee, Chief Executive Officer or Chief
Financial Officer, may amend the Plan at any time and for any reason, provided
that any such amendment shall not reduce the vested Account Balances of any
Participant accrued as of the date of any such amendment or restatement (as if
the Participant had incurred a voluntary Separation from Service on such date)
or reduce any rights of a Participant under the Plan or other Plan features with
respect to Deferrals made prior to the date of any such amendment or restatement
without the consent of the Participant.

        10.3    Termination.    The Company, by action taken by its Board of
Directors, board Compensation Committee, Chief Executive Officer or Chief
Financial Officer, may terminate the Plan and pay Participants and Beneficiaries
their Account Balances in a single lump sum at any time, to the extent and in
accordance with Treasury Regulation Section 1.409A-3(j)(4)(ix). If a
Participating Employer terminates its participation in the Plan, the benefits of
affected Employees shall be paid at the time provided in Article VI.

        10.4    Accounts Taxable Under Code Section 409A.    The Plan is
intended to constitute a plan of deferred compensation that meets the
requirements for deferral of income taxation under Code Section 409A. The Plan
Administrator, pursuant to its authority to interpret the Plan, may sever from
the Plan or any Compensation Deferral Agreement any provision or exercise of a
right that otherwise would result in a violation of Code Section 409A.

ARTICLE XI

Informal Funding

        11.1    General Assets.    Obligations established under the terms of
the Plan may be satisfied from the general funds of the Participating Employers,
or a trust described in this Article XI. No Participant, spouse or Beneficiary
shall have any right, title or interest whatever in assets of the Participating
Employers. Nothing contained in this Plan, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind, or a
fiduciary relationship, between the Participating Employers and any Employee,
spouse, or Beneficiary. To the extent that any person acquires a right to
receive payments hereunder, such rights are no greater than the right of an
unsecured general creditor of the Participating Employer.

        11.2    Rabbi Trust.    A Participating Employer may, in its sole
discretion, establish a grantor trust, commonly known as a rabbi trust, as a
vehicle for accumulating assets to pay benefits under the Plan. Payments under
the Plan may be paid from the general assets of the Participating Employer or
from the assets of any such rabbi trust. Payment from any such source shall
reduce the obligation owed to the Participant or Beneficiary under the Plan.

15

--------------------------------------------------------------------------------



ARTICLE XII

Claims

        12.1    Filing a Claim.    Any controversy or claim arising out of or
relating to the Plan shall be filed in writing with the Plan Administrator which
shall make all determinations concerning such claim. Any claim filed with the
Plan Administrator and any decision by the Plan Administrator denying such claim
shall be in writing and shall be delivered to the Participant or Beneficiary
filing the claim (the "Claimant").

(a)In General.    Notice of a denial of benefits will be provided within ninety
(90) days of the Plan Administrator's receipt of the Claimant's claim for
benefits. If the Plan Administrator determines that it needs additional time to
review the claim, the Plan Administrator will provide the Claimant with a notice
of the extension before the end of the initial ninety (90) day period. The
extension will not be more than ninety (90) days from the end of the initial
ninety (90) day period and the notice of extension will explain the special
circumstances that require the extension and the date by which the Plan
Administrator expects to make a decision.

(b)Contents of Notice.    If a claim for benefits is completely or partially
denied, notice of such denial shall be in writing and shall set forth the
reasons for denial in plain language. The notice shall (i) cite the pertinent
provisions of the Plan document and (ii) explain, where appropriate, how the
Claimant can perfect the claim, including a description of any additional
material or information necessary to complete the claim and why such material or
information is necessary. The claim denial also shall include an explanation of
the claims review procedures and the time limits applicable to such procedures,
including a statement of the Claimant's right to bring a civil action under
Section 502(a) of ERISA following an adverse decision on review.

        12.2    Appeal of Denied Claims.    A Claimant whose claim has been
completely or partially denied shall be entitled to appeal the claim denial by
filing a written appeal with a Plan Administrator designated to hear such
appeals (the "Appeals Plan Administrator"). A Claimant who timely requests a
review of the denied claim (or his or her authorized representative) may review,
upon request and free of charge, copies of all documents, records and other
information relevant to the denial and may submit written comments, documents,
records and other information relevant to the claim to the Appeals Plan
Administrator. All written comments, documents, records, and other information
shall be considered "relevant" if the information (i) was relied upon in making
a benefits determination,(ii) was submitted, considered or generated in the
course of making a benefits decision regardless of whether it was relied upon to
make the decision, or (iii) demonstrates compliance with administrative
processes and safeguards established for making benefit decisions. The Appeals
Plan Administrator may, in its sole discretion and if it deems appropriate or
necessary, decide to hold a hearing with respect to the claim appeal.

(a)In General.    Appeal of a denied benefits claim must be filed in writing
with the Appeals Plan Administrator no later than sixty (60) days after receipt
of the written notification of such claim denial. The Appeals Plan Administrator
shall make its decision regarding the merits of the denied claim within sixty
(60) days following receipt of the appeal (or within one hundred and twenty
(120) days after such receipt, in a case where there are special circumstances
requiring extension of time for reviewing the appealed claim). If an extension
of time for reviewing the appeal is required because of special circumstances,
written notice of the extension shall be furnished to the Claimant prior to the
commencement of the extension. The notice will indicate the special
circumstances requiring the extension of time and the date by which the Appeals
Plan Administrator expects to render the determination on review. The review
will take into account comments, documents, records and other information
submitted

16

--------------------------------------------------------------------------------



by the Claimant relating to the claim without regard to whether such information
was submitted or considered in the initial benefit determination.

(b)Contents of Notice.    If a benefits claim is completely or partially denied
on review, notice of such denial shall be in writing and shall set forth the
reasons for denial in plain language.

        The decision on review shall set forth (i) the specific reason or
reasons for the denial, (ii) specific references to the pertinent Plan
provisions on which the denial is based, (iii) a statement that the Claimant is
entitled to receive, upon request and free of charge, reasonable access to and
copies of all documents, records, or other information relevant (as defined
above) to the Claimant's claim, and (iv) a statement describing any voluntary
appeal procedures offered by the plan and a statement of the Claimant's right to
bring an action under Section 502(a) of ERISA.

        12.3    Legal Actions.    A Claimant may not bring any legal action,
relating to a claim for benefits under the Plan unless and until the Claimant
has followed the claims procedures under the Plan and exhausted his or her
administrative remedies under such claims procedures. If any claim or
controversy between a Participating Employer and a Participant or Beneficiary is
not resolved through the claims procedure set forth in Article XII, either the
Claimant or the Company may file suit or otherwise commence appropriate legal
action in the United States District Court for the District of Utah located in
Salt Lake City, Utah (the "Utah Federal Court"). By executing a Compensation
Deferral Agreement each Participant and the Company agree that the Utah Federal
Court shall have exclusive personal and subject matter jurisdiction over the
parties to and substance of all law suits, claims and disputes arising under
this Plan and that venue for trial of any such lawsuit, claim or dispute
properly lies in the Utah Federal Court.

        12.4    Discretion of Appeals Plan Administrator.    All
interpretations, determinations and decisions of the Appeals Plan Administrator
with respect to any claim shall be made in its sole discretion, and shall be
final and conclusive.

ARTICLE XIII

General Provisions

        13.1    Anti-assignment Rule.    No interest of any Participant, spouse
or Beneficiary under this Plan and no benefit payable hereunder shall be
assigned as security for a loan, and any such purported assignment shall be
null, void and of no effect, nor shall any such interest or any such benefit be
subject in any manner, either voluntarily or involuntarily, to anticipation,
sale, transfer, assignment or encumbrance by or through any Participant, spouse
or Beneficiary. Notwithstanding anything to the contrary herein, however, the
Plan Administrator has the discretion to make payments to an alternate payee in
accordance with the terms of a domestic relations order (as defined in Code
Section 414(p)(1)(B)).

        13.2    No Legal or Equitable Rights or Interest.    No Participant or
other person shall have any legal or equitable rights or interest in this Plan
that are not expressly granted in this Plan. Participation in this Plan does not
give any person any right to be retained in the service of the Participating
Employer. The right and power of a Participating Employer to dismiss or
discharge an Employee is expressly reserved. The Participating Employers make no
representations or warranties as to the tax consequences to a Participant or a
Participant's beneficiaries resulting from a deferral of income pursuant to the
Plan.

        13.3    No Employment Contract.    Nothing contained herein shall be
construed to constitute a contract of employment between an Employee and a
Participating Employer or to alter the "at-will" employment relationship of each
Participating Employer and its Employees.

17

--------------------------------------------------------------------------------



        13.4    Notice.    Any notice or filing required or permitted to be
delivered to the Plan Administrator under this Plan shall be delivered in
writing, in person, or through such electronic means as is established by the
Plan Administrator. Notice shall be deemed given as of the date of delivery or,
if delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification. Written transmission shall be sent by
certified mail to:


SKYWEST, INC.
ATTN: DIRECTOR OF HUMAN RESOURCES
444 S. RIVER ROAD
ST. GEORGE, UT 84790


        Any notice or filing required or permitted to be given to a Participant
under this Plan shall be sufficient if in writing or hand-delivered, or sent by
mail to the last known address of the Participant.

        13.5    Headings.    The headings of Sections are included solely for
convenience of reference, and if there is any conflict between such headings and
the text of this Plan, the text shall control.

        13.6    Invalid or Unenforceable Provisions.    If any provision of this
Plan shall be held invalid or unenforceable, such invalidity or unenforceability
shall not affect any other provisions hereof and the Plan Administrator may
elect in its sole discretion to construe such invalid or unenforceable
provisions in a manner that conforms to applicable law or as if such provisions,
to the extent invalid or unenforceable, had not been included.

        13.7    Lost Participants or Beneficiaries.    Any Participant or
Beneficiary who is entitled to a benefit from the Plan has the duty to keep the
Plan Administrator advised of his or her current mailing address. If benefit
payments are returned to the Plan or are not presented for payment after a
reasonable amount of time, the Plan Administrator shall presume that the payee
is missing. The Plan Administrator, after making such efforts as in its
discretion it deems reasonable and appropriate to locate the payee, shall stop
payment on any uncashed checks and may discontinue making future payments until
contact with the payee is restored.

        13.8    Facility of Payment to a Minor.    If a distribution is to be
made to a minor, or to a person who is otherwise incompetent, then the Plan
Administrator may, in its discretion, make such distribution (i) to the legal
guardian, or if none, to a parent of a minor payee with whom the payee maintains
his or her residence, or (ii) to the conservator or Plan Administrator or, if
none, to the person having custody of an incompetent payee. Any such
distribution shall fully discharge the Plan Administrator, the Company, and the
Plan from further liability on account thereof.

        13.9    Governing Law.    To the extent not preempted or governed by
federal law, the laws of the State of Utah shall govern the construction and
administration of the Plan.

18

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the undersigned executed this Plan as of the    day
of                                    , 2007, to be effective as of the
Effective Date.

SkyWest, Inc.    
By:
 
Bradford R. Rich
 
     

--------------------------------------------------------------------------------

(Print Name)     Its:   Chief Financial Officer        

--------------------------------------------------------------------------------

(Title)    
    
 
/s/ BRADFORD R. RICH


--------------------------------------------------------------------------------

(Signature)
 
 

19

--------------------------------------------------------------------------------





QuickLinks


SKYWEST, INC. ATTN: DIRECTOR OF HUMAN RESOURCES 444 S. RIVER ROAD ST. GEORGE, UT
84790
